Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
1)	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2)	Claims 1-9, 11-18 and 21-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	As to claim 1, the subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention (i.e. the inadequate written description) is "said intermediate surface portion is substantially parallel to said reference plane".
	Claim 1 describes "an intermediate portion arranged between said radially outer portion and said radially inner portion and having a third profile which is substantially substantially parallel to said reference plane" is inconsistent with FIGURE 5C, which illustrates the intermediate surface portion having a zigzag trace crossing reference plane P, the specification inadequately describes the above noted subject matter and, consequently, the specification fails to comply with the written description requirement.
3)	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


4)	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Heinen
5)	Claims 1, 3-9, 13 and 22 are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Heinen (WO 99/48707).


    PNG
    media_image1.png
    226
    323
    media_image1.png
    Greyscale

The FIGURE 6 top left blade comprises, from upper side to lower side, a first horizontal row of alternating protrusions and recesses defining an undulating profile along the length of the blade, a first flat and straight intermediate portion at a first intermediate depth, a second horizontal row of alternating protrusions and recesses defining an undulating profile along the length of the blade, a second flat and straight intermediate portion at a second intermediate depth, a third horizontal row of alternating protrusions and recesses defining an undulating profile along the length of the blade.
	The claimed tire is anticipated by Heinen's tire.  The claimed sipe reads on the sipe made by the FIGURE 6 top left blade.  In claim 1, "a first profile which is substantially undulating" reads on sipe structure above the first intermediate portion [FIGURE 6 top left].  In claim 1, "a second profile which is substantially undulating" reads on sipe structure below the first intermediate portion [FIGURE 6 top left].  In view read on the concave and convex portions defined by Heinen's FIGURE 6 top left sipe blade.  In claim 1, "a radially outer surface portion" of the second profile reads on an outer portion of the second profile above the second intermediate portion.  In claim 1, "a radially inner surface portion" of the second profile reads on an inner portion of the second profile below the second intermediate portion [FIGURE 9].  As to "a reference plane substantially coinciding with a radial plane of the tyre" and "said intermediate surface portion is substantially parallel to said reference plane", the first intermediate portion and the second intermediate portion are in the same radial plane [FIGURE 6].
6)	Claims 11 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Heinen (WO 99/48707) in view of Kishizoe (US 2013/0118663) or Kiwaki et al (US 2010/0224297).
	As to claims 11 and 12, it would have been obvious to one of ordinary skill in the art to use Heinen's three dimensional sipes in blocks in the central portion of a tread and in blocks of only one shoulder portion of the tread wherein the central portion is separated from the shoulder portions by circumferential grooves since it is well known in the tread art, as evidenced by Kishizoe or Kiwaki et al, to provide a tread with three dimensional sipes in blocks on one side a tread and two dimensional sipes in blocks on the other side of the tread.     
Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Heinen (WO 99/48707) in view of Kameda (US 2013/0118662) or Sakamaki #1 (US 2007/0199634).
	As to claim 14, it would have been obvious to one of ordinary skill in the art to use Heinen's three dimensional sipes in blocks in the shoulder portions of a tread but not in blocks in a central portion of the tread wherein the central portion is separated from the shoulder portions by circumferential grooves since it is well known in the tread art, as evidenced by Kameda or Sakamaki #1, to provide a tread with three dimensional sipes in blocks in the shoulder portions of a tread but not in blocks in the central portion of the tread.   
8)	Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Heinen (WO 99/48707) in view of Japan 197 (JP 2005-162197) or Sakamaki #2 (US 2008/0135149).
	As to claim 15, it would have been obvious to one of ordinary skill in the art to use Heinen's three dimensional sipes in blocks in the central portion of a tread but not in blocks in the shoulder portions the tread wherein the central portion is separated from the shoulder portions by circumferential grooves since it is well known in the tread art, as evidenced by Japan 197 or Sakamaki #2, to provide a tread with three dimensional sipes in blocks in the central portion of a tread but not in blocks in the shoulder portions of the tread.


     
Katayama
9)	Claims 1, 3-9, 13 and 21-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Katayama (US 6,427,737) in view of Japan 721 (JP 11-048721) and/or Japan 331 (JP 2006-298331).
	Katayama discloses a pneumatic tire for use on ice / snow (winter tire) comprising blocks having sipes.  In FIGURE 9, each sipe has a zigzag trace at the tread surface, a first straight trace at a first intermediate depth, a second straight trace at a second intermediate depth, a zigzag trace at the sipe bottom and a zigzag trace at a third intermediate depth between the first intermediate depth and the second intermediate depth.  Katayama teaches that the sipe may have a zigzag trace or a sine curve trace. The sipe defines adjacent block portions wherein each block portion comprises a surface facing the sipe.  FIGURE 9 is reproduced below:

    PNG
    media_image2.png
    494
    585
    media_image2.png
    Greyscale

Katayama substantially discloses the claimed invention except that the straight trace at each of the intermediate depths form an intermediate portion defining a reference line (instead of a reference plane) substantially coinciding with a radial plane of the tire.
intermediate portion defining a reference plane (instead of a reference line) substantially coinciding with a radial plane of the tire since (1) Japan 721 teaches providing a three dimensional sipe in a block of a tire tread such that a straight trace at an intermediate depth is a straight line (for rotation timing R-1) or a flat surface having a minor height (for rotation timing R-1 with rotation grace period) [FIGURE 4, FIGURE 9, machine translation] and/or (2) Japan 331 suggests providing a block having a sipe such that the radially outer portion of the sipe is zigzag, the intermediate portion 22 is straight and has a height in the radial direction and the radially lower portion of the sipe is zigzag to ensure vertical / lateral edge component and block rigidity and enhance snow acceleration / braking property [FIGURE 2, abstract, machine translation].  In claim 1, "a first profile which is substantially undulating" reads on sipe structure above the first straight trace [FIGURE 9].  In claim 1, "a second profile which is substantially undulating" reads on sipe structure below the first straight trace [FIGURE 9].  In view of the zigzag traces along the longitudinal direction of Katayama's FIGURE 9 sipe, the first profile and the second profile are defined by a plurality of concave and convex portions arranged in an alternating sequence along a direction parallel to a longitudinal direction of the sipe.  In other words, the "concave and convex portions" read on the concave and convex portions defined by Katayama's FIGURE 9 sipe.  In claim 1, "a radially outer surface portion" of the second profile reads on an outer portion of the second profile above the second straight trace.  In claim 1, "a radially inner surface portion" of the second profile reads 
	As to claims 3, 5-9 and 13, see FIGURE 9.
	As to claim 4, it would have been obvious to tilt Katayama’s sipes as claimed in view of Japan 331’s disclosure that sipes may be inclined at a small acute angle with respect to the axial direction [FIGURE 1]. 
	As to claims 21-23, Katayama teaches that the sipe may have a zigzag trace or a sine curve trace. 
10)	Claims 11 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Katayama (US 6,427,737) in view of in view of Japan 721 (JP 11-048721) and/or Japan 331 (JP 2006-298331) as applied above and further in view of Kishizoe (US 2013/0118663) or Kiwaki et al (US 2010/0224297).
	As to claims 11 and 12, it would have been obvious to one of ordinary skill in the art to use Katayama’s three dimensional FIGURE 9 sipes in blocks in the central portion of a tread and in blocks of only one shoulder portion of the tread wherein the central portion is separated from the shoulder portions by circumferential grooves since it is well known in the tread art, as evidenced by Kishizoe or Kiwaki et al, to provide a tread with three dimensional sipes in blocks on one side a tread and two dimensional sipes in blocks on the other side of the tread.     
Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Katayama (US 6,427,737) in view of in view of Japan 721 (JP 11-048721) and/or Japan 331 (JP 2006-298331) as applied above and further in view of Kameda (US 2013/0118662) or Sakamaki #1 (US 2007/0199634).
	As to claim 14, it would have been obvious to one of ordinary skill in the art to use Katayama ‘s three dimensional FIGURE 9 sipes in blocks in the shoulder portions of a tread but not in blocks in a central portion of the tread wherein the central portion is separated from the shoulder portions by circumferential grooves since it is well known in the tread art, as evidenced by Kameda or Sakamaki #1, to provide a tread with three dimensional sipes in blocks in the shoulder portions of a tread but not in blocks in the central portion of the tread.   
12)	Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Katayama (US 6,427,737) in view of in view of Japan 721 (JP 11-048721) and/or Japan 331 (JP 2006-298331) as applied above and further in view of Japan 197 (JP 2005-162197) or Sakamaki #2 (US 2008/0135149).
	As to claim 15, it would have been obvious to one of ordinary skill in the art to use Katayama’s three dimensional FIGURE 9 sipes in blocks in the central portion of a tread but not in blocks in the shoulder portions the tread wherein the central portion is separated from the shoulder portions by circumferential grooves since it is well known in the tread art, as evidenced by Japan 197 or Sakamaki #2, to provide a tread with three dimensional sipes in blocks in the central portion of a tread but not in blocks in the shoulder portions of the tread.     


13)	Applicant’s election without traverse of Species A, claims 1-9, 11-18 and 21-23 in the reply filed on 10-9-20 is acknowledged.
Claim 10 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10-9-20.
Claims 2 and 16-18 have not been indicated as being allowable because they are subject to a 112 first paragraph rejection.
	The remaining references are of interest.
14)	No claim is allowed.
15)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN D MAKI whose telephone number is (571)272-1221.  The examiner can normally be reached on Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
February 2, 2021